DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-9 and 11, Manabu (JP2013-37998A) disclosed a rotary-anode driving device that comprises: 
a DC power supply (16) configured to generate a DC voltage (paragraph [0017]); 
an inverter circuit (18) which is connected to the DC power supply and includes a plurality of switching elements (A, B, C, D), the inverter circuit generates an AC voltage from the DC voltage, and outputs the AC voltage to a first stator coil, which generates a rotating magnetic field of an X-ray tube; 
a pulse-width-modulation (PWM) waveform generator (17) configured to generate an AC voltage of two phases or three phases as the AC voltage from the DC voltage by performing PWM control of the plurality of switching elements (paragraph [0018]).
However, the prior art failed to disclose or fairly suggested that the rotary-anode driving device further comprises:
a first capacitor connected in series to an input side of the first stator coil, the first 

With respect to claim 10, Manabu (JP2013-37998A) disclosed a rotary-anode-type X-ray tube apparatus that comprises: 
a rotary-anode driving device (16, 17, and 18); and 
an X-ray tube (10) including: 
a rotary shaft (102) (paragraph [0012]); 
an anode having a target attached to the rotary shaft and rotatably supported  by the rotary shaft (paragraph [0012]); 
a rotor attached to the rotary shaft; and
a cathode disposed to oppose the target and irradiating the target with an electron beam; 
wherein the first stator coil generates a rotating magnetic field to rotate the rotor.
However, the prior art failed to disclose or fairly suggested that the rotary-anode-type X-ray tube apparatus comprises:
a rotary-anode driving device according to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 16 July 2021 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 16 July 2021 with respect to claims 1-11 have been fully considered.  The objections of claims 1-11 have been withdrawn.
Applicant’s amendments filed 16 July 2021 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 16 July 2021 with respect to claims 4 and 5 have been fully considered.  The objections of claims 4 and 5 have been withdrawn.
Applicant’s amendments filed 16 July 2021 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 16 July 2021 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 16 July 2021 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 16 July 2021 with respect to claims 4, 6, and 11 have been fully considered.  The rejection of claims 4, 6, and 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 16 July 2021, with respect to claims 2 and 3 have been fully considered and are persuasive.  The objection of claims 2 and 3 has been withdrawn. 
Applicant’s arguments filed 16 July 2021, with respect to claim 6 have been fully 
Applicant’s arguments filed 16 July 2021, with respect to claims 7 and 8 have been fully considered and are persuasive.  The objections of claims 7 and 8 have been withdrawn.
Applicant’s arguments filed 16 July 2021, with respect to claim 9 have been fully considered and are persuasive.  The objection of claim 9 has been withdrawn.
Applicant’s arguments filed 16 July 2021, with respect to claim 11 have been fully considered and are persuasive.  The objection of claim 11 has been withdrawn.
Applicant’s arguments filed 16 July 2021, with respect to claims 4 and 5 have been fully considered and are persuasive.  The rejection of claims 4 and 5 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s arguments filed 16 July 2021, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection of claims 1 and 10 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Manabu (JP2013-37998A) has been withdrawn.

Conclusion


















The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shindo (U. S. Patent No. 9,900,971 B2) disclosed an X-ray CT apparatus, an X-ray high-voltage device, and an X-ray scanning device.
Hishikawa (U. S. Patent No. 9,107,280 B2) disclosed an X-ray imaging apparatus comprising an anode rotational drive device.
Kitami (U. S. Patent No. 7,336,766 B2) disclosed an X-ray system and a driving method.
Domoto et al. (U. S. Patent No. 7,224,768 B2) disclosed an X-ray apparatus comprising an anode rotation-number detecting means.
Fiocca (U. S. Patent No. 4,065,673 A) disclosed rotor controller systems for X-ray tubes.
Fiocca et al. (U. S. Patent No. 3,963,930 A) disclosed a system for controlling an operation of a rotating anode of an X-ray tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884